Case 1:18-cv-25106-KMW Document 30 Entered on FLSD Docket 01/10/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                        CASE NO. 1:18-CV-25106-WILLIAMS/TORRES

  UNITED AMERICAN CORP.,

                 Plaintiff,

         v.

  BITMAIN, INC., SAINT BITTS LLC d/b/a
  BITCOIN.COM, ROGER VER, BITMAIN
  TECHNOLOGIES LTD., BITMAIN
  TECHNOLOGIES HOLDING COMPANY,
  JIHAN WU, PAYWARD VENTURES, INC.
  d/b/a KRAKEN, JESSE POWELL,
  AMAURY SECHET, SHAMMAH
  CHANCELLOR, and JASON COX,

                 Defendants.
                                                   /

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         Marc A. Weinroth hereby gives notice of appearance in this case on behalf of Defendant

  Bitmain Inc., and requests service of all notices, pleadings, and other papers filed and/or served

  in this case as required by the Federal Rules of Procedure or by Order of the Court.

  Date: January 10, 2019                      Respectfully submitted,


                                              /s/ Marc A. Weinroth
                                              Marc A. Weinroth
                                              Florida Bar No. 42873
                                              Email: mweinroth@jonesday.com
                                              JONES DAY
                                              600 Brickell Avenue, Suite 3300
                                              Miami, Florida 33131
                                              Telephone: (305) 714-9700
                                              Facsimile: (305) 714-9799

                                              Attorneys for Defendant Bitmain Inc.
Case 1:18-cv-25106-KMW Document 30 Entered on FLSD Docket 01/10/2019 Page 2 of 2



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 10, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

  to all counsel of record for the parties.



                                              /s/ Marc A. Weinroth
                                              Marc A. Weinroth




                                                 2
